        Case 7:19-cv-02123-LSC Document 1 Filed 12/27/19 Page 1 of 11                       FILED
                                                                                   2019 Dec-30 AM 09:21
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA



              IN THE UNITED STATE DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

GREGORY SIMMONS
                                        )
                                        )
     Plaintiff                          )

                                        )
MERCEDES-BENZ                           )
U.S. INTERNATIONAL,                     )
INC.                                    )
                                        )
     Defendant                          )


       CLASS ACTION COMPLAINT AND JURY DEMAND



I.   INTRODUCTION

      1. This is an action for legal and equitable relief to redress unlawful disability

and race discrimination. This suit is brought as a class action for all persons who

have an ADA qualifying disability and were denied short term disability policy

benefits as Mercredes-Benz U.S International Inc.’s [“Mercedes”] elevates “business

need” over the employee’s need for plan benefits. The suit is brought to secure the

protection of and to redress the deprivation of rights secured by Americans with

Disabilities Act of 1990, as amended, codified at 42 U.S.C. § 12112(a) Title VII of


                                            1
           Case 7:19-cv-02123-LSC Document 1 Filed 12/27/19 Page 2 of 11



the Civil Rights Act of 1964 as amended by the Civil Rights Act of 1991, codified

at 42 U.S.C. § 2000e et seq. ("Title VII"), and 42 U.S.C. 1981


II.   JURISDICTION

      2.       Jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331,

1343(a)(3) and 1343(a)(4), and 42 U.S.C. § 2000e-5.

      3.       A substantial part of the unlawful employment practices challenged in

this action occurred in Tuscaloosa County, Alabama. Venue is proper pursuant to

28 U.S.C. § 1391(b).

III. ADMINISTRATIVE PREREQUISITES

      4.       The plaintiff has met all administrative conditions precedent for filing

this case under Title VII and the ADA.           Plaintiff timely filed a Charge of

Discrimination with the EEOC on September 17, 2018 [420-2018-03959], within

180 days of the occurrence of the last discriminatory act(s). On September 27, 2019,

Plaintiff was issued a Dismissal and Notice of Rights for her EEOC charge. Plaintiff

is filing the instant lawsuit within 90 days of his receipt of her Dismissal and Notice

of Rights.


IV. PARTIES

      5.       The Plaintiff, Gregory Simmons (“Plaintiff” or “Simmons”), is an




                                           2
            Case 7:19-cv-02123-LSC Document 1 Filed 12/27/19 Page 3 of 11



African American male citizen of the United States over the age of nineteen (19)

years and has been at all times pertinent to the matters alleged herein a resident

citizen of the State of Alabama. Plaintiff is disabled by way of a Achilles injury,

which is a physical impairment that substantially limits one or more of her major

life activities; in particular, her ability to, inter alia, work in a class of jobs or a

broad range of jobs in various classes as compared to the average person having

comparable training, skills and abilities. In addition, Plaintiff has a history of

having an impairment, which substantially limits one or more of his major life

activities, and/or he is perceived by Defendant as a person with a disability as that

term is defined under the ADA. Thus, Plaintiff has a disability under the ADA.

(42 U.S.C. § 12102).

       6.       Defendant,   Mercedes-Benz        U.S.    (hereinafter    referred    to   as

“Defendant”), employs more than fifteen (15) people and is thus an "employer" for

ADA and Title VII purposes. Defendant is a leading manufacturer of automobiles.

Defendant has a manufacturing plant located in Tuscaloosa, AL.


V. STATEMENT OF FACTS

       7.       Plaintiff re-alleges and incorporates by reference paragraphs 1-6 above

       with the same force and effect as if fully set out in specific detail herein below.

       8.       After working initially as contractor, Defendant hired Simmons in

March 2016.

                                              3
           Case 7:19-cv-02123-LSC Document 1 Filed 12/27/19 Page 4 of 11



      9.       Simmons worked as specialist procuring automotive parts as in the

Mercedes Benz’s supply chain.

      10.      In July 2018, Simmons experienced chronic and severe pain stemming

from a previous Achilles rupture.

      11.      The previous fall, Simmons was off of work and had surgery to rupture.

      12.      On July 19, 2019, Dr. Patricia Antero informed Mercedes that do to the

nature of the degeneration and previous rupture that Simmons was in pain had

difficulty walking and needed a surgical procedure.

      13.      On August 9, 2019, Southlake Orthopedics advised Mercedes of

upcoming appointment for surgical consult with an expected return to work date of

September 06, 2018.

      14.      Mercedes rejected the doctor’s explanation, denied Simmons any short

term disability and requested additional information.

      15.      On August 13, 2019 at 6:41 pm via email, Simmons provided Mercedes

official David Olive obtained further medical clarification which stated that patient

needed surgery as soon as possible.

       16.     On August 20, 2019, Steve Shiew, Team Relations Manager,

Sent Simmons a letter terminating his employment and incorrectly that he had not

provided any additional medical information.




                                           4
        Case 7:19-cv-02123-LSC Document 1 Filed 12/27/19 Page 5 of 11



      Mercedes Short Term Disability Policy

      17.    Mercedes maintains a short term disability plan that allows for

continuation of salary for team members because of non-work related medical

impairment extending beyond seven days.

      18.    The terms of the plan make clear that the company’s business needs as

determined by company’s supervisor come before the employee’s need and or

qualifications for short term disability leave.

      19.    Simmons was denied a reasonable accommodation of allowing to be

off of work under the policy and terminated.

      20.     Allowing Simmons to be absent from work for definite 90 day period

or to work from home would not have been undue hardship on the company.

      21.         The company has allowed white employee Kathy Norris an

      accommodation to work for other reasons.

      ADA CLASS ALLLEGATIONS

        22. Mercedes and their supervisors serve as the plan administrator for the

      company’s Short Term Disability Plan. The policies and practices that

      Defendant followed with respect to Simmons’ claims are the same that are

      followed for other and justify class treatment: Mercedes’ Short Term

      Disability policy elevates business needs over an employee’s disability need

      for reasonable accommodation of some leave making the benefits illusory.


                                           5
  Case 7:19-cv-02123-LSC Document 1 Filed 12/27/19 Page 6 of 11



While some disabilities may not be ADA qualifying, other such as Simmons

were. Although labeled short term disability policy, business needs come

before any assessment of the need for disability leave.

23. As such, pursuant to Federal Rule of Civil Procedure 23, Plaintiff brings

his claims on behalf of himself a putative class of similarly situated

individuals.

24.    The class (“Class”) is defined as follows:

      All participants or beneficiaries in Mercedes Benz Short Term Disability
      Insurance for which the supervisors wrongfully denied coverage and
      applied “Business Needs” Standards to deny coverage when the
      employee has a disability or perceived disability as defined by the
      Americans with Disabilities Act that needed an accommodation and/or
      policy benefits.

25. There are so many persons within the putative Class that joinder is

    impracticable.
26. Certification of the Class is desirable and proper because there are

questions of law and fact in this case that are common to all members of the

Class. Such common questions of law and fact include, but are not limited to,
the following:

       i.      The nature of the legal duties ADA imposes upon Mercedes
       and their supervisory as policy decision makers for disability claims;
       ii.     Whether Mercedes supervisor act consistent with generally

accepted professional standards in the medical community;



                                    6
  Case 7:19-cv-02123-LSC Document 1 Filed 12/27/19 Page 7 of 11



      iii.   Whether administration of the policy is consistent with Americans

with Disabilities Act and allowance for a reasonable accommodation when

when no undue hardship is imposed on the company;

      iv. What remedies are available if the Defendant is liable for the claims

asserted.

      27.       Certification is desirable and proper because Plaintiff’s claims

are typical of the claims of members of the proposed Class that Plaintiff seeks

to represent.

      28.       Certification is also desirable and proper because Plaintiffs will

fairly and adequately protect the interests of the members of the Class that

they seek to represent. There are no conflicts of interest between Plaintiff and

members of the Class, and Plaintiff is cognizant of his duties and

responsibilities to the entire Class.          Plaintiff’s counsel are qualified,

experienced, and able to conduct the proposed class action litigation.

      29.       It is desirable to concentrate the litigation of these claims in this

forum. The determination of the claims of all Class members in a single

forum, and in a single proceeding, would be a fair and efficient means of

resolving the issues presented in this litigation.

      30.       Any difficulties likely to be encountered in maintaining this

action as a class action are reasonably manageable, especially when weighed

against the virtual impossibility of affording adequate relief to Class embers

through numerous individual actions.


                                       7
      Case 7:19-cv-02123-LSC Document 1 Filed 12/27/19 Page 8 of 11




VI. CAUSES OF ACTION


          COUNT I – ADA DISABILITY DISCRIMINATION


          31.    Plaintiff is disabled by way of an Achilles injury, which is a

    physical impairment that substantially limits one or more of his major life

    activities; in particular, his ability to, inter alia, work in a class of jobs or a

    broad range of jobs in various classes as compared to the average person

    having comparable training, skills and abilities. In addition, Plaintiff has a

    history of having an impairment, which substantially limits one or more of his

    major life activities, and/or he is perceived by Defendant as a person with a

    disability as that term is defined under the ADA. Thus, Plaintiff has a

    disability under the ADA. (42 U.S.C. § 12102).

          32.    The Defendant discriminated against Plaintiff because of his

    disability with respect to the terms and conditions of his employment           in

    violation of the ADA.

          33.    Plaintiff’s damages and injuries include loss of pay and benefits.

    Furthermore, as a result of the treatment he received from the Defendant,

    Plaintiff has been made to suffer mental anguish, humiliation, and

    embarrassment.




                                         8
       Case 7:19-cv-02123-LSC Document 1 Filed 12/27/19 Page 9 of 11



           34.     The Defendant’s discriminatory actions toward Plaintiff were

     reckless, malicious,and willful and in violation of Plaintiff's statutory rights

     pursuant to the ADA, as amended.

     COUNT II –TITLE VII AND RACE DISCRIMINATION

           35.    The Defendant Mercedes also discriminated against Simmons

     because of his race with respect to denial of a reasonable accommodation,

     and termination of his employment in violation of 42 U.S.C § 2000e, as

     amended, and 42 U.S.C §1981 and 42 U.S.C.§1981a.

           36. Mercedes accommodated white employee Kathy Norris who

     was allowed to work from home.

           37.    Mercedes’ decision to terminate Simmons’ employment rather

     than examine his medical paper work was discriminatory.

           38.    Simmons has suffered loss of pay and benefits. Furthermore, as

     a result of the treatment he received from the Defendant, Simmons suffered

     mental anguish, humiliation, embarrassment. The Defendant’s

     discriminatory actions toward Simmons was reckless, malicious, and willful

     and in violation of his statutory rights pursuant to Title VII of the Civil

     Rights Act of 1964, as amended, and 42 U.S.C. 1981.

VII. PRAYER FOR RELIEF

WHEREFORE, the Plaintiff respectfully prays that this Court assume jurisdiction


                                         9
        Case 7:19-cv-02123-LSC Document 1 Filed 12/27/19 Page 10 of 11



of this action and after trial:


       1.     Grant the Plaintiff a declaratory judgment holding that the actions of

       Defendant described herein above violated and continue to violate the rights

       of the Plaintiff as secured by Title VII and the ADA;


       2.     Grant the Plaintiff and the class he seeks to represent a permanent

       injunction enjoining Defendant, their agents, successors, employees, attorneys

       and those acting in concert with this Defendant and on this Defendant’s behalf

       from continuing to violate the ADA and in particular re-write the operating

       rules for the Short Term Disability benefits that allow for consideration of the

       Americans with Disabilities and any qualifying disability not just supervisory

       whim on the business needs of the corporation;

       4.     Grant plaintiff a reasonable accommodation and re-instate Plaintiff to a

       position agreed to by the parties.

       5.     Grant the Plaintiff an order requiring the Defendant to make the

       Plaintiff whole by awarding Plaintiff back pay plus interest (including

       prejudgment), front pay, and by awarding plaintiff compensatory, punitive,

       and/or nominal damages;




                                            10
       Case 7:19-cv-02123-LSC Document 1 Filed 12/27/19 Page 11 of 11



     6.    The Plaintiff further prays for such other relief and benefits as the cause

     of justice may require, including, but not limited to, an award of costs,

     attorneys' fees and expenses.


                                     Respectfully submitted,

                                     s/Lee Winston
                                      Lee D. Winston
                                      Roderick T. Cooks
                                      Attorneys for the Plaintiff
OF COUNSEL:
WINSTON COOKS, LLC
505 North 20th Street North
Suite 815
telephone: (205) 502-0940
facsimile: (205) 278-5876
lwinston@winstoncooks.com




                                        11
